344 S.W.3d 771 (2011)
Anthony L. JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71752.
Missouri Court of Appeals, Western District.
April 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Application for Transfer Denied August 30, 2011.
Laura G. Martin, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Anthony Jackson appeals the judgment of the motion court denying his Rule 29.15 motion following an evidentiary hearing. He sought to vacate his convictions for murder in the first degree, section 565.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000. Jackson asserts that he received ineffective assistance of counsel during his trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).